ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-136, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20—14(a)(4), KRISTI A. FREDERICKS, formerly of MARLTON, who was admitted to the bar of this State in 2002, and who has been temporarily suspended from the practice of law since May 3, 2017, be disbarred based on her disbarment in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 1.15(a)(failure to safeguard and the knowing *13misappropriation of funds), the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985)(knowing misappropriation of client and escrow funds), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And KRISTI A. FREDERICKS having failed to appear on the order directing her to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KRISTI A. FREDERICKS be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that KRISTI A. FREDERICKS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KRISTI A. FREDER-ICKS pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed May 3, 2017, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that KRISTI A. FREDERICKS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.